Title: To George Washington from Lieutenant Benjamin Gates, 31 October 1775
From: Gates, Benjamin
To: Washington, George



May it Please Your Excellency
Prospect Hill Octr 31st 1775

Whereas Your Petitionner Suddently Entred the service and in his Zeal for the Publick Safety of my Country Not thinking but the Service would have been at an End before this time I Freely Undertook the Duty of a First Lieutt in Capt. Black’s Compy in Colo. J. Brewer’s Regt and am Still Ready to Assist in the Cause on any Sudden Emergency But the Circumstances of my Family are Such as to Require my attendance and as I apprehend there are many Gentlemen in the Army Better Qualify’d than my Self for the Place For the above Reasons would beg Leave to Resign My Commission to your Excellency as I humbly Conceive it will be no injury to the Service.

Benjn Gates Lt

